NUMBERS 13-11-00366-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JUAN PEREZ,                                                                 Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant, Juan Perez, appeals the judgment revoking his community supervision

and sentencing him to eight years of confinement in the Texas Department of Criminal

Justice, Institutional Division. In the underlying case, pursuant to a 2008 plea-bargain

agreement, appellant pleaded guilty to family-violence assault, a third-degree felony, and

was sentenced to ten years of confinement in the Texas Department of Criminal Justice,
Institutional Division. See TEX. PENAL CODE ANN. § 22.01 (West 2011). The trial court

suspended the imposition of confinement and placed appellant on community supervision

for a period of five years.

          By two issues, appellant argues that the trial court’s failure to sua sponte appoint

an English-Spanish interpreter at the revocation hearing: (1) rendered his plea at the

revocation hearing unknowing and involuntary; and (2) violated his rights to due process

and confrontation under the Sixth Amendment to the United States Constitution. We

affirm.

                           I. FACTUAL AND PROCEDURAL BACKGROUND

          In 2010, the State filed a motion to revoke appellant’s community supervision on

various grounds.        At the revocation hearing, appellant pleaded “true” to multiple

violations of the terms of his community supervision.

          When appellant originally pleaded guilty, he initialed and signed documents,

including “Defendant’s Statement Understanding Admonishments,” wherein he

confirmed that, “I understand and can read the English language” and Defendant’s

Waiver of Rights, a document which included a Waiver of Language Interpreter. The

Waiver of Language Interpreter stated, “I understand and speak the English language[.]”

The Waiver of Language Interpreter informed appellant that he had the right to an

interpreter if he did not fully speak or understand English, and included a waiver of the

right to have an interpreter appointed which appellant executed. When appellant was

later admonished concerning the present revocation hearing, he initialed and signed

identical statements.


                                               2
        At the outset of the revocation hearing, the trial court judge explained the

revocation proceeding to appellant, and discussed appellant’s immigration status with

him in considerable detail.1 This conversation was in English and during the revocation

hearing, appellant answered questions and testified in English. His answers on direct-

and cross-examination amounted to more than “yes” or “no” responses, and included

logical and responsive narrative answers to the questions asked. At the end of the

revocation hearing, but before the trial court ruled, appellant was allowed to address the

trial court at some length concerning how the revocation would cause a hardship on his

family. Appellant never requested an interpreter and no objection was made at any time

to proceeding without an interpreter.

                                               II. ANALYSIS

        Appellant argues that the trial court should have sua sponte appointed an

interpreter because the trial court was aware that appellant was a Mexican citizen and

that Spanish was his first language. Under the facts presented, we disagree.

        The Sixth Amendment to the United States Constitution guarantees an accused

the right to be confronted with the witnesses against him. U.S. CONST. amend. VI.

“One of most basic of the rights guaranteed by the Confrontation Clause is the accused’s

right to be present in the courtroom [during] his trial.” Illinois v. Allen, 397 U.S. 337, 338

(1970). The Confrontation Clause requires that an interpreter be provided when an

accused does not understand the English language. Miller v. State, 177 S.W.3d 1, 5–6

(Tex. App.—Houston [1st Dist.] 2004, no pet). However, an accused waives his right to

        1
           Appellant informed the trial court that he was deported after being placed on community
supervision and that he re-entered the United States illegally. The record shows that appellant understood
that he was subject to deportation regardless of the outcome of the revocation hearing.
                                                    3
complain about the lack of an interpreter when he does not object or file a motion for an

interpreter, unless the trial court is aware that the defendant needs an interpreter. See

Garcia v. State, 149 S.W.3d 135, 143–45 (Tex. Crim. App. 2004); Baltierra v. State, 586
S.W.2d 553, 558 (Tex. Crim. App. 1979).

       We review a trial court’s decision on whether to appoint an interpreter for an abuse

of discretion.   See Linton v. State, 275 S.W.3d 493, 500 (Tex. Crim. App. 2009)

(addressing adequacy of interpretive services provided for a deaf defendant);

Abdygapparova v. State, 243 S.W.3d 191, 201 (Tex. App.—San Antonio 2007, pet. ref’d).

The accused in a criminal proceeding has the right to have a language interpreter

appointed on any party’s motion or the court’s own motion if it is determined that the

accused does not understand and speak the English language. See TEX. CODE CRIM.

PROC. art. 38.30 (West 2011); see also Garcia v. State, 149 S.W.3d 135, 140–41 & 145

(Tex. Crim. App. 2004) (discussing the constitutional right to an interpreter and the trial

court’s duty to appoint an interpreter sua sponte when the right to an interpreter has not

been validly waived and the trial court becomes aware the accused requires an

interpreter).

       A reviewing court will not conclude that a trial court abused its discretion by not

appointing an interpreter when the record shows the accused adequately understood

English. See Abdygapparova, 243 S.W.3d at 201; Vasquez v. State, 819 S.W.2d 932,

937 (Tex. App.—Corpus Christi 1991, pet. ref’d). That an accused may be more fluent in

another language does not make it incumbent upon a trial court to appoint an interpreter

for an accused who speaks and understands English. Abdygapparova, 243 S.W.3d at


                                            4
201; see also Martins v. State, 52 S.W.3d 459, 471–72 (Tex. App.—Corpus Christi 2001,

no pet.) (concluding the fact that defendant may have been more fluent in Portuguese

than Spanish did not require appointment of English-Portuguese interpreter).

       The record shows appellant freely and knowingly waived his right to an interpreter.

Appellant signed admonishments and specifically initialed the admonishment that he was

waiving any right to an interpreter. The clerk’s record contains trial counsel’s certification

that he explained the trial court’s admonishments to appellant. When asked at the

revocation hearing, appellant informed the trial court that he had read the admonishments

with his attorney and that his attorney explained the admonishments to him. When the

trial court asked appellant whether he understood the proceedings, appellant answered,

“Yes, sir.”

       Neither the clerk’s record, nor the reporter’s record, shows that appellant ever

expressed difficulty understanding English or requested an interpreter. The record also

shows appellant spoke and understood the English language, and communicated

adequately in English during the revocation hearing. There is no evidence in the record

that appellant’s waiver of the right to an interpreter was invalid or that he had any difficulty

understanding the proceedings against him and participating in them.              Under these

circumstances, we cannot conclude the trial court abused its discretion by not sua sponte

appointing an interpreter to assist appellant at the revocation hearing.                   See

Abdygapparova, 243 S.W.3d at 203; Vasquez, 819 S.W.2d at 937–38. We overrule both

of appellant’s issues.




                                               5
                                     III. CONCLUSION

      We affirm the trial court’s judgment.



                                                  Gregory T. Perkes
                                                  Justice

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of April, 2012.




                                              6